DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 14 July 2021. It is noted that this application benefits from Korean Patent Application Serial No. 10-2017-0177645 filed 22 December 2017. Claim 27 has been cancelled. Claims 1-2, 4, 6-7, 10, 12-15, 17, and 19-22 have been amended. Claims 1-26 are pending.

Response to Remarks/Amendment

[4]	Applicant's remarks filed 14 July 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-27 (now claims 1-26 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 15 April 2021, Applicant provides the following remarks:

"…the Office action asserts that the alleged abstract idea falls under the grouping of mental processes...Applicant respectfully submits that the method of Applicant’s claim 14, provides an improvement to the existing technology related to analysis of infrastructure operation data…For example, if the operation data analysis is executed each time the infrastructure has a state change...it may cause errors in the analysis because an unintended, temporary operation event may be taken into account...because in claim 1, temporary operation for a time less than the minimum operation period is not considered, and the operation data analysis is performed only when an operation equal to or longer than the minimum operation period is started, it is possible to automatically determine the ‘time point’ at which the operation data analysis is performed...the system of claim 1 (or method claim 14) is not directed to abstract idea...Rather the system of claim 1 is directed to a specific improvement to an existing technology... "


In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. In particular, the claims as amended remain directed to processes 

Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 14. In particular claim 14 as presented by amendment includes “...detecting a state change of an infrastructure...“…start, when the state change of the infrastructure occurs...an analysis on operation data of an infrastructure…”, “…calculating statistics for the operation data…”, “…analyzing and determining...a difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”, and “...wherein the state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. 

Examiner appreciates Applicant’s contention that the requirement of the operational data being restricted to a “minimum operation period” which results in a reduction of errors due to temporary operating conditions which may not be indicative of and operational problem. However, while use of the claimed “minimum operation period” to ensure an accurate determination of operational state may serve to smooth or otherwise accommodate short-term discrepancies in operational data, the steps and/or selection of operational data for a defined period, at least as presented, is performable by a human operator setting a minimum time period for data collection as a function of a decision performed via mental processing and/or manual tracking of data using non-technical means such as pen and paper.


   
Accordingly, Examiner respectfully maintains that the claimed determining, analyzing, and calculating is/are performable by human mental processing. Respectfully, absent further clarification of the processing steps executed by the recited the recited processor and the indication that steps occur “automatically”, one of ordinary skill in the art would readily understand that given data from two successive time periods a human applying mental processing could make an observation of a significant difference between the data by applying human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Applicant further remarks:

“…In the present case, Applicant’s claimed embodiments are directed to a specific system/method for utilizing a specific technical infrastructure to automatically analyze infrastructure operation data...Accordingly, Applicant respectfully submits that the claimed embodiments do not satisfy the second prong of the Step 2A analysis outlined in the guidance…”

Applicant further remarks:

“...the Applicant respectfully submits that claims 1 and 14 are directed to patent eligible subject matter accordingly to the 2-step framework provided in the USPTO guidelines...For example, in Bascom, the Federal Circuit heal that claims directed to a content filtering system for filtering content retrieved from an Internet computer network were not directed to an abstract idea...Similar to Bascom’s claim, Applicant claims do not merely recite the abstract idea of existing technology related to analysis of infrastructure operation data. The particular order of elements of claims 1 and 14 also provide an improvement to the existing technologies related to analysis of infrastructure operation data...because in claim 1, temporary operation for a time less than the minimum operation period is not considered...it is possible to automatically determine the time point at which the operation data analysis is performed...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, method claim 14 (further referencing sensors and hardware recited in system claim 1 as presented by amendment, include an indication that (1) sensor data and operation data is received by a processor; (2) the analyzing and determining a difference, calculating statistics, and analyzing steps are each performed “by the processor” and further include a designation that the “...state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”.   

As presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., data from sensors and operation data) and a general involvement in calculating and analyzing data. With respect to the calculating, analyzing, 

With respect to the newly added recitation that a “...state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”, while Examiner acknowledges that this functionality may serve to smooth data and help avoid reactions/errors in which a temporary operating condition is erroneously identified as an operational problem, the limitation as presented does not employ any particular processing steps and merely represents requirements placed on data collection and triggers that are performable or performed by human mental processing. In other words, the limitation as presented does not convey a specific programming or actions by the underlying technology which would establish an additional technical element which integrates the abstract idea into a practical application of the abstract idea. 
NOTE: For Applicant’s benefit Examiner notes that clarification as to any programmatic processes implemented by the recited processor to determine the minimum operational period through a feedback loop or other automated observations could serve to establish an additional technical element which integrates the abstract idea into a practical application of the abstract idea. However, as presented, this requirement is reasonably met through a human operator exercising judgments based on operational observations.       


Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between operational periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data, performing calculations, and sending and receiving data over a network. The claimed analyzing operations data to detect differences between operational periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment includes an indication that (1) sensor data and operation data is received by a processor; (2) the analyzing and determining a difference, calculating statistics, and analyzing steps are each performed “by the processor” and further include a designation that the “...state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   



With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive operation data; (2) determine whether of not to execute an automatic analysis; (3) calculate statistics; and (4) analyze differences. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving 


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-27 under 35 U.S.C. 103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-27 (now claims 1-26 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-26 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:




The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing operations data to detect differences between operational periods, which, as presently claimed, is reasonably considered to be method performable by Human Mental Processing (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions). Inventions directed to methods performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

Under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 14 as presented by amendment includes “...detecting a state change of an infrastructure...“…start, when the state change of the infrastructure occurs...an analysis on operation data of an infrastructure…”, “…calculating statistics for the operation data…”, “…analyzing and determining...a difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”, and “...wherein the state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. Respectfully, absent further clarification of the processing steps executed by underlying technology as indicated by the recited “automatically” and the respective “units” of the system claims, one of ordinary skill in the art would readily understand that given data from two successive time periods a human applying mental processing could make an observation of a significant difference between the data by using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional 

Claim 14 (and further assuming structural elements including sensors as presented in system claim 1) as presented by amendment includes indications that (1) sensor data and operation data is received by a processor; (2) the analyzing and determining a difference, calculating statistics, and analyzing steps are each performed “by the processor” and further include a designation that the “...state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”. Accordingly, additional elements of claim 14 that potentially integrate the exception are limited to a general indication that the method is performed “automatically”. System claim 1 further indicates that the recited determinations, calculations, observations, and analyses are performed, generally, by a processor. 


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.



Accordingly, claim 14 is reasonably understood to be conducting standard, and formally manually performed process of analyzing operations data to detect differences between operational periods using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data, performing calculations, and sending and receiving data over a network. The claimed analyzing operations data to detect differences between operational periods benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent 

In reference to the Specification as Published in USPGPUB 2012/0197441, Examiner notes paragraph [0149]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive operation/sensor data; (2) determine to execute an automatic analysis based on an operational state change; (3) calculate statistics; and (4) analyze differences. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receiving operation data); (2) storing and retrieving information and data from a generic computer memory (e.g., operation data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining whether to execute an automatic analysis, calculating statistics, and analyzing differences). The above listed computer-implemented functions are distinguished from the 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 



For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




With respect to (currently amended) claim 1, Turney et al. disclose a system of automatically analyzing infrastructure operation data, the system comprising: an infrastructure operation determination unit configured to determine whether or not to execute an automatic analysis on infrastructure operation data (Turney et al.; paragraphs [0018] [0042] [0092]; See at least monitoring of infrastructure component on a time series and alerting user to degradation of performance); a data reception unit configured to receive operation data of a previous operation period and operation data of a succeeding operation period according to the automatic analysis execution (Turney et al.; paragraphs [0023] [0079] [0080] [0092]; See at least receiving system data from sources and sensors); a statistics calculation unit configured to calculate statistics for the operation data of the previous operation period and the operation data of the succeeding operation period (Turney et al.; paragraphs [0023] [0042][0092]; See at least statistical analysis of degradation rate over time-series); and a significant difference analysis unit configured to analyze a significant difference between the operation data of the previous operation period and the operation data of the succeeding operation period based on the statistics (Turney et al.; paragraphs [0042] [0090] [0092]; See at least alerting when degradation rate indicates fault of failure).



With respect to this element, Turney et al. disclose a system including a processor and executable instructions (Turney et al.; paragraphs [0254]-[0256]; See exemplary system).

Claim 1 further includes a function of “...receive sensor data from a plurality of sensors each corresponding to an operating condition of a respective facility component...”.

With respect to these elements, while Turney employ facility sensors, Turney fail to explicitly state that the sensors are associated with a particular facility component. By extension, Turney et al. fail to initiate an analysis based on a state change derived from a facility component.

However, as evidenced by Noda, it is well-known in the art to gather signals from particular facility components based on or from a sensor arrangement particularly associated with the facility component (Noda; paragraphs [0075] [0105][0179]-[0181]; See at least operation condition data generated from signals received from sensor associated with facility components). Noda further disclose detection of a phenomenon, or signal pattern, indicative of a state change in operation condition data and a subsequent analysis processes to determine operational state of the facility (Noda; paragraphs [0036]-[0040] [0105]-[0106] [0167][0168]; See at least detection of functional loss, i.e., a state change, and analysis assessment of operating status of the facility including inoperable).
detect a state change of an infrastructure...”.

With respect to this element, Turney et al. disclose monitoring infrastructure using a sensor arrangement to detect a system degradation, i.e., a “state change” (Turney et al.; paragraphs [0018] [0042] [0092]; See at least monitoring of infrastructure component on a time series and alerting user to degradation of performance) 

Claim 1 has been amended with respect to the initiation of analysis to further specify…start, when the state change of the infrastructure occurs...executing an analysis on operation data…”.

With respect to this element, Turney et al. disclose monitoring of a system/infrastructure for degradation and subsequently analyzing an observed degradation to determine whether to issue an alert in the event of a fault. Examiner maintains that the analysis and alerting occurs following an observed degradation, i.e., some component of the analysis is started responsive to the observed degradation (Turney et al.; paragraphs [0042] [0090] [0092]; See at least alerting when degradation rate indicates fault of failure). NOTE: see also further teachings provided by Enomoto et al. below.

Claim 1 has been amended with respect to the executing analysis to further specify “…analyzing and determining...a difference between the operation data of the previous period and the operation data of the succeeding operation period based on the statistics…”, and “...wherein the state change of the infrastructure comprises a change from a non-operation state to an operation state, the operation state being in an operation period substantially equal to or longer than a minimum operation period...”.

With respect to these elements, while Turney et al. disclose detecting a state change of infrastructure, the changes identified by Turney et al. are degradations of performance, i.e., operational state to a non-operational state. Further, while Turney et al. disclose analyzing operational data before and after an observed degradation, Turney et al. fail to require an operation state equal to or exceeding a minimum operation period. Noda et al. fail to remedy the deficiencies of Turney et al.

However, Enomoto et al. disclose a system/method for monitoring infrastructure abnormalities which includes functions to detect a change in operation data including operation data progressing from an impeded state to an operational state. Enomoto et al. further disclose using a fixed interval to analyze data from a time point in a most recent period to a time point in a successive period for analysis (Enomoto et al.; paragraphs [0007][0053][0058][0083]-[0084][0101]-[0107]; See at least detection of abnormality in operating data, i.e., state change. See further analysis initiated to determine a time point in a recent period and extraction of operating data coinciding with a fixed interval from the recent period and the current/successive period. See in particular, process applied to low frequency component removal in which the succeeding period is analyzed to generate updated reference data. This embodiment is reasonably a form of monitoring a state change from non-operational state to an operational state, i.e., a new operational state after component replacement) 
   

Regarding the combination that includes Noda et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensor features of Turney et al. by further including component specific sensor analysis based on operation changes as taught Noda. The instant invention is directed to a system and method of monitoring facility infrastructure. As Turney et al. disclose the use of facility sensors in the context of a system and method for monitoring facility infrastructure and Noda et al. similarly discloses the utility facility component specific-sensors and state change monitoring in the context of a system and method for monitoring facility infrastructure, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the reliability and operation of facility equipment by timely analyzing identified divergences from normal operating patterns thereby improving the useful life of building equipment and facilities.

Regarding the combination that includes Enomoto et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the analysis of Turney et al. by further including applying a fixed interval to analysis using defined time points in recent and successive periods as taught by Enomoto et al. The instant invention is directed to a system and method of monitoring facility infrastructure. As Turney et al. disclose analysis in the context of a system and method for monitoring facility infrastructure and Enomoto et al. similarly discloses the utility of applying a fixed interval to analysis using defined time points in 
 With respect to (currently amended) claim 2, While Turney et al disclose analysis over time periods, Turney et al. fail to state that the time period is a minimum time period.
However, Enomoto et al. disclose a system wherein the previous operation period is at least the minimum operation period or longer (Enomoto et al.; paragraphs [0007][0053][0058][0083]-[0084][0101]-[0107]; See at least fixed interval and establishment of time points).

Regarding claim 2, the conclusions of obviousness and rationale to modify as applied to claim 1 above are applicable to claim 2 and are herein incorporated by reference.   
 With respect to claim 3, Turney et al. disclose a system wherein the previous operation period is a best of best period (Turney et al.; paragraphs [0116] [0162]-[0164]; See at least initial time period equates to most efficient performance). With respect to (currently amended) claim 4, Turney et al. disclose a system wherein 
With respect to (currently amended) claim 6, Turney et al. disclose a system wherein the significant difference analysis unit is configured to analyze the difference between the operation data of the previous operation period and the operation data of the succeeding operation period by using at least one of an equality verification, a control level verification, and a change rate verification (Turney et al.; paragraphs [0162]-[0164]; See at least time series steps and analysis of degradation, i.e., change rate verification). With respect to claim 8, Turney et al. disclose a system wherein the significant difference analysis unit is configured to set a verification boundary for the operation data and to determine whether or not the operation data is within the verification boundary (Turney et al.; paragraphs [0215]-[0216]; See at least including a predetermined amount of expected degradation with each time series step, i.e., a verification boundary). 



[7]	Claim 7, 10-13, 20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (United States Patent Application Publication No. 2018/0341255) in view of Noda et al. (United States Patent Application Publication No. 20180107934) in view of Enomoto et al. (United States Patent Application Publication No. 2019/0018402) and further in view of Boutand (United States Patent Application Publication No. 2019/0042545).

With respect to (currently amended) claim 7, while Turney et al. disclose use of sensors for monitoring infrastructure operational state to detect divergences based on threshold analysis, Turney et al. fail to disclose analysis to determine whether sensor operational state are assessed.

However, as evidenced by Boutand, it is well-known in the art to determine whether sensor margins/operation needs to be assessed as associated with making a determination of a change in operational state for equipment (Boutand; paragraphs [0027]-[0028] [0039]; See at least assessment of sensor operation to ensure accuracy of equipment monitoring data based on sensing thresholds). 



Regarding the combination that includes Boutand, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensor-based analysis of Turney et al. by further including defined criteria to assess the operation of relied upon sensors as taught by Boutand. The instant invention is directed to a system and method of monitoring facility infrastructure. As Turney et al. disclose analysis in the context of a system and method for monitoring facility infrastructure and Boutand similarly discloses the utility of defined criteria to assess the operation of relied upon sensors in the context of a system and method for monitoring facility infrastructure, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the reliability and accuracy of abnormality monitoring by ensuring accurate and proper operation of relied upon sensors.
 
With respect to (currently amended) claim 10, Turney et al. disclose a system wherein the result of the difference analysis result comprises a summary analysis result and a detailed analysis result (Turney et al.; paragraphs [0011] [0023] [0043]-[0045]; See at least analysis results for 
With respect to claim 11, Turney et al. disclose a system wherein the detailed analysis result comprises a facility analysis result and an analysis result for each sensor (Turney et al.; paragraphs [0043]-[0045] [0105]-[0107] [0111]-[0113]; See at least analysis including comparison of data from individual sensors). With respect to (currently amended) claim 12, Turney et al. disclose a system wherein the result determination unit is configured to receive a determination for the difference analysis and to register the determination (Turney et al.; paragraphs [0011]-[0012] [0185]-[0187]; See at least generation of maintenance based on observed degradation, i.e., a determination).

With respect to (currently amended) claim 13, Turney et al. disclose a system wherein in response to the result of the difference being greater than the threshold, the instructions further cause the processor to register a cause and results of responsive actions, to calculate statistics of the cause and the results of the responsive actions, and to learn the cause of the results and the responsive actions (Turney et al.; paragraphs [0011]-[0012] [0185]-[0187]; See at least post-maintenance efficiency levels, i.e., statistics to learn cause and responsive actions).

Claims 20 and 23-26 substantially repeat the subject matter addressed above with respect to system claims 7 and 10-13 as directed to the performed method steps. With respect to this element, Turney et al. disclose employing the disclosed system to perform the inventive method. 


[8]	Claim 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (United States Patent Application Publication No. 2018/0341255) in view of Noda et al. (United States Patent Application Publication No. 20180107934) in view of Enomoto et al. (United States Patent Application Publication No. 2019/0018402) as applied to claim 1 above in view of Examiner’s Official Notice.

With respect to claims 9 and 22, while Turney et al. discloses extensive statistical analysis of equipment sensor-based data, Turbey et al. fail to specify that the statistical analysis specifically includes a skewness and kurtosis of the operation data.

However, Examiner takes Official Notice that analysis of relative symmetry of a data distribution in time-series data by measures of skewness and kurtosis are well-known mathematical analyses and would have been known and available to a statistician/engineer at the time of the invention should one determine that data appeared heavily weighting to one or more particular time series.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the statistical data analyses of time-series data of Turney et al. by further including well-known skewness and kurtosis measures as a user choice based on the operational data. One of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the accuracy of the subject analysis by 
Conclusion
 [9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Santarone et al., BUILDING MODEL WITH VIRTUAL CAPTURE OF AS BUILT FEATURES AND OBJECTRIVE PERFORMANCE TRACKING, United States Patent No. 10,025,887 columns 13-15 and Fig. 1A. Relevant Teachings: Santarone et al discloses a system and method which monitoring infrastructure performance for a building using arrangements and calibrations of monitoring sensors. The system/method includes assessments of optimized sensor arrangements for monitoring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683